                                 CHEHEBAR DEVENEY & PHILLIPS
                                 485    MADISON     AVENUE,      SUITE   1301

                                    NEW     YORK,   NEW    YORK    10022


COR NE LIUS   P .   M CCARTH Y                                              TE LE PHONE :      (212)   532 - 8204
cm c car thy @cd lawllp. com                                                FA CS IM ILE :    (212)    753 - 8101
                                                                                             _______



                                            September 17, 2020



    VIA ECF

    Hon. Cathy Seibel
    The Hon. Charles L. Brieant Jr.
    Federal Building and United States Courthouse
    300 Quarropas St.
    White Plains, New York 10601-4150

                                       Re: Terpin v. Pinsky, 20-CV-3557 (CS) (LMS)

    Dear Judge Seibel:

            Along with our co-counsel, Greenberg Glusker Field Claman & Machtinger, we represent
    Plaintiff Michael Terpin in the above matter.

             We write is response to Defendant’s letter to you of even date. In addition to the reasons
    set forth in our own earlier letter, we oppose Defendant’s request for the following reasons.
    First, though Mr. Biale asserts that a pre-motion conference under your rules may be advisable,
    Mr. Biale himself suggested such a conference not be conducted in his September 15 letter to
    you. Now, however, he claims a conference is necessary, in part because it might limit the scope
    of his motion to dismiss or result in it not being filed at all. Given that admitted possibility, we
    believe there is even less reason to tear up the prior schedule that they agreed to and the Court
    ordered. Second, the schedule Mr. Biale now proposes is grossly unfair. While we have no
    desire to impede his paternity leave, he is not the only lawyer in his firm working on this case,
    and the schedule he proposes gives his firm two months to file their motions while providing us
    with a mere two weeks to respond (and over the Thanksgiving holiday).

           Accordingly, we reiterate our request that the two motions be scheduled to be briefed
    together on the schedule that now exists as to the motion to dismiss. If that cannot be
    accommodated, we request that the two motions not be briefed together and that the current
    schedule on the motion to dismiss be maintained, especially given the fact that Mr. Biale himself
    appears to agree that a conference on his motion to strike may make it inadvisable to even bring
    it.
                                                2




         We note that Mr. Biale’s latest letter was filed via ECF and assume he agrees that these
scheduling matters are not confidential and need not be filed under seal. For that reason, we
have proceeded via ECF on this letter and have also attached a copy of what we sent You Honor
earlier in the day.

                                                    Respectfully submitted,

                                                    /s/

                                                    Cornelius P. McCarthy

cc: N. Biale, Esq. (via ECF)
    M. Tremonte, Esq. (via ECF)
